DETAILED ACTION
	The instant application is a national stage entry of PCT/JP2017/029937, filed 16 January 2017, which claims priority to JP2016-162015, filed 22 August 2016.
	The preliminary amendment filed 21 February 2019 is acknowledged. Claims 1-13 are pending in the current application. Claims 12 and 13 are withdrawn as being drawn to a non-elected product, see below. Claims 1-11 are examined on the merits herein. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 16 April 2021 is acknowledged.
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 April 2021.

Applicant’s election without traverse of sucrose, as a First species of saccharide; and methyl oleate as a Second species of fatty acid ester in the reply filed on 16 April 2021 is acknowledged.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "virtually pre-adsorbed" in claim 2 is a relative term which renders the claim indefinite.  The term "virtually" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It’s not clear if the saccharide is adsorbed or is not adsorbed. It’s not clear if the claim is intended to define a percentage of saccharide adsorbed. Alternatively, if it’s meant to differentiate between ionic bonding versus covalent bonding. The term can be interpreted in a variety of different ways and degrees. Clarification is required. 
For purposes of examination, it is interpreted that some saccharide is adsorbed on the anion exchanger prior to “performing a transesterification reaction”. However, the claim does not clearly recite that the saccharide is adsorbed on the anion exchanger prior to “performing a transesterification reaction”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andoh et al. (EP 0507323, cited in IDS submitted 21 February 2019).
Andoh et al. disclose a process for preparing a fatty acid ester of a saccharide, wherein the fatty acid ester is an ester of a fatty acid having 6 to 22 carbon atoms and a lower alcohol (claim 1). Andoh et al. disclose the saccharide is sucrose (claim 3). Andoh et al. disclose using 0.9 to 20 moles fatty acid ester per 1.0 mole of saccharide (claim 4). Andoh et al. disclose the reaction is performed in the presence of a hydrolase immobilized on a carrier (claim 6). Andoh et al. disclose adding at least one resin selected from a styrene-based chelate resin, styrene-based weakly anionic exchange resin and acrylic weakly basic anionic exchange resin, to a reaction mixture of at least one saccharide and said at least one member (i.e. fatty acid ester), (claim 10). Andoh et al. disclose fatty acid esters include methyl oleate (paragraph [0027], [0060] and [0067]). Andoh et al. disclose preferable resins include those polystyrene containing resins functionalized with amine or iminodiacetate group (paragraph [0040]).
Thus, the disclosure of Andoh et al. anticipates claims 1, 9 and 10 of the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Andoh et al. (cited above) in view of Szeja et al. (cited in IDS submitted 21 February 2019), and further in view of Shibasaki-Kitakawa et al. (Bioresource Technology, 2007, vol. 98, pp. 416-421, cited in PTO-892).
Andoh et al. teach as discussed above. Andoh et al. teach using an organic alcohol solvent as a means to suppress the formation of by-products like diesters (paragraph [0011]). Andoh et al. teach optimizing reaction conditions to increase the amount of monoester produced.
Andoh et al. do not expressly disclose adsorbing the saccharide on the anion exchange resin (instant claim 3). Andoh et al. do not expressly disclose a strongly basic anion-exchange resin (instant claim 8).
Szeja et al. teach the use of heterogeneous basic anionic exchange resin as a catalyst for the transesterification reaction to prepare sucrose monoesters of stearic acid (p.2). Szeja et al. teach the basic 
Shibasaki-Kitakawa et al. teach using a heterogeneous anionic ion-exchange resin to catalyze the transesterification reaction to produce a fatty acid ester (abstract). Shibasaki-Kitakawa et al. teach enzymatic catalysis of transesterification reactions using lipase is known, however, the enzyme is very expensive and unstable (p.416, first paragraph). Shibasaki-Kitakawa et al. also teach reaction rates are much lower with lipase. Shibasaki-Kitakawa et al. teach “the ion-exchange resin may have a greater potential than the lipase” enzymatic method because it is far less expensive (p.416, second paragraph). Shibasaki-Kitakawa et al. teach all the anion-exchange resins were supplied as chloride form (p.417, 2.1. Batch experiments). Shibasaki-Kitakawa et al. teach testing the following resins: PK208 (cation), PA308 (anion), PA306 (anion), PA306s (anion), and HPA25 (anion). Shibasaki-Kitakawa et al. found all the anion- exchange resins catalyzed the transesterification and produced ethyl oleate with high conversions (p.418, 3.1.). Shibasaki-Kitakawa et al.  teach the alcohol, ethanol, is more strongly adsorbed onto the resin than the ester (i.e. triolein), (p.418, right column): A is alcohol, S(OH-) is the anion-exchange resin, T is triglyceride (or triolein), E is fatty acid ester, D is diglyceride which is stepwise converted into monoglyceride and then into glycerine. 

    PNG
    media_image1.png
    104
    382
    media_image1.png
    Greyscale

Shibasaki-Kitakawa et al. teach this strong adsorption results in higher activity. Shibasaki-Kitakawa et al. teach no saponification occurred, even when the weight of the resin was increased. Shibasaki-Kitakawa et al. concluded “anion-exchange resin with a lower cross-linking density and a smaller particle size gave a high reaction rate and high conversion”; resin could be used repeatedly for batch 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce sucrose oleate from sucrose and methyl oleate using a strongly basic anion exchanger as a catalyst.
One having ordinary skill in the art would have been motivated to produce sucrose oleate using a strongly basic anion exchanger as a catalyst because they are less expensive alternatives to lipase catalysts, and have successfully been used in transesterification reactions of alcohols and fatty acids to give a trans-esterified fatty acid product at a high conversion rate and reaction rate. 
Furthermore, the use of these resins solves at least two known problems in the art of transesterification: 1) minimal formation of diesters, and 2) no unwanted saponification reactions. The skilled artisan would have had a reasonable expectation of success because heterogeneous basic anionic exchange catalysts have successfully been used to prepare sucrose monoester of stearic acid per Szeja. 
The ordinary artisan would have been motivated to trans-esterify sucrose with methyl oleate because Andoh et al. teach transesterification reactions of disaccharides like sucrose with fatty acid esters including methyl stearate and methyl oleate, wherein methyl oleate was exemplified in transesterification reactions with glucose. The skilled artisan would have had a reasonable expectation of success transesterifying sucrose with methyl oleate because sucrose has been transesterified with a monoester of stearic acid, and oleic acid is structurally similar to stearic acid. Stearic acid is a saturated fatty acid with an 18-carbon chain, while oleic acid is a monounsaturated fatty acid with an 18-carbon chain. The ordinary artisan would have expected a successful transesterification reaction between sucrose and methyl oleate because of the structural similarity between methyl oleate and methyl stearate, and their recognized equivalence as fatty acid esters by Andoh et al.
See MPEP 2144.06, “II.    SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE: In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents.”. 

Also see MPEP 2144.09, I, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on 

The recitation “strongly basic anion-exchange resin” is broadly and reasonably interpreted to include the anionic resins of Shibasaki-Kitakawa et al. as evidenced by paragraph [0040] of the instant PGPub. 
In substituting the strongly basic anionic exchange resin for the lipase catalyst, one having ordinary skill in the art would have been motivated to adsorb the saccharide/sucrose (containing only alcohol functional groups) on the anion exchanger because Shibasaki-Kitakawa et al. found the alcohol containing reactant strongly adsorbs to the strongly basic anion exchange resin. The skilled artisan would have expected sucrose to similarly adsorb onto the strongly basic anion exchange resin because it only contains alcohol functional groups. The mechanism by which the alcohol adsorbs onto the resin is postulated to occur because the strongly basic anion group abstracts a proton from the alcohol-containing reactant.
One having ordinary skill in the art would have been motivated to feed a solution containing the sucrose and methyl oleate to the resin because Shibasaki-Kitakawa et al. teach feeding a solution containing both the alcohol and triglyceride together for transesterification. Here it is expected that the sucrose would first adsorb onto the resin, and then the transesterification would occur to give the sucrose oleate. 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 


Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623